DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for want of prosecution.
On February 17, 2009, Plaintiff filed a Complaint. Case management conferences were held on April 1, 2009, and August 18, 2009. Plaintiff requested time to contact the Internal Revenue Service and to provide additional information.
The parties agreed to file a status report by December 19, 2009. On December 22, court operations personnel left a message for Plaintiff at the telephone number provided by Plaintiff. That message asked that Plaintiff call the court.
On December 30, 2009, Defendant filed its Status Report stating:
    "As of this date, December 24, 2009, Defendant has not received any documents in regards to this case from Plaintiff or from the Internal Revenue Service since [] our court hearing on August 18, 2009. Also Defendant has not received any phone conversations from the Plaintiff regarding this case."
(Def's Status Report at 1.)
On January 13, 2010, the court filed its Journal Entry, stating that if Plaintiff did not provide the requested documents to Defendant within 14 days of the date of its Journal Entry, the case would be dismissed for lack of prosecution. As of this date, Plaintiff has not responded to *Page 2 
the court's request. As a result, the court concludes the appeal should be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of February 2010.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onFebruary 9, 2010. The Court filed and entered this document on February9, 2010.